Title: Jared Sparks to James Madison, 12 April 1827
From: Sparks, Jared
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Mount Vernon,
                                
                                April, 12th 1827
                            
                        
                        The enclosed letter from Mrs Randolph was forwarded to me, with the expectation that I should hand it to you
                            in person, but I have been prevented till the present time from proceeding farther south. In a few days, however, I hope
                            to have the honor of waiting on you, and my chief motive for sending this letter in advance is, that I may intimate to you
                            some of the purposes for which I am solicitous to be favored with your acquaintance.
                        By an engagement recently entered into with Judge Washington and Chief Justice Marshall, I have undertaken to
                            prepare for publication a complete edition of Gen. Washington’s writings, embracing all that are esential as records of
                            history, and as showing the influence of his mind, character, and deeds in establishing the independence and political
                            dignity of this country. I have now been for several weeks employed in a general examination of these papers, and find
                            them much more numerous and rich than I had anticipated. Few men have been so exact in preserving copies of all they wrote
                            as Gen. Washington; and the extraordinary variety of important subjects on which he was led to treat in the different
                            scenes of his life, his habitual interchange of sentiments with some of the first minds of the age, and the zeal with
                            which he engaged in the great pursuits that marked his career, give a compass and value to the materials he has left in
                            writing, which can hardly be imagined without inspecting them in detail. If judiciously selected & published I
                            cannot hesitate to believe, that they will be a legacy to the country, which will raise still higher if possible the
                            exalted name & character of their author.
                        My plan is to publish a series of volumes, perhaps from eight to twelve, methodically arranged, with such
                            brief notes and illustrations as may be required to explain or elucidate particular parts. Knowing the intimacy, Sir, that
                            subsisted for many years between you & Gen. Washington, and the great confidence he had in your judgment &
                            opinions, I have thought you would not be reluctant to afford me such counsel & aid, as your convenience will
                            admit, and as will enable me to execute more successfully the task I have taken upon myself. Points will frequently arise,
                            upon which I shall be enlightened by consulting you, and I trust you will not refuse to indulge me in this privilege.
                        Permit me further to observe, that I have it in contemplation to write hereafter a History of the American
                            Revolution, on a broad and extended scale, comprehending its causes & origin, its military, civil, and diplomatic
                            features, drawing the facts chiefly from original documents. I have already visited with this aim all the old states,
                            examined the Revolutionary papers in every public office, and procured copies of such as were suited to my object. In the
                            same way I shall go through with the diplomatic corrrespondence, and the other papers of the Old Congress now in the
                            Office of the Secretary of State at Washington. I have, moreover, had access to many private collections, particularly
                            those of some of the major generals of the army and early members of Congress, and I shall continue to seek materials
                            from similar sources. May I not hope that you will look with favor on such an attempt, and that, in tracing the history of
                            events, which you had so distinguished an agency in bringing to pass, it will be allowed me to apply to you for the
                            solution of occasional doubts, and for intelligence where the more fallible guides are deficient?
                        I am about preparing for the North American Review a short article on the first volume of the "Debates of
                            Conventions," lately published in Washington. This volume contains the Debates of Massachusetts and NewYork, and I shall
                            confine my remarks to these two states. I believe it is well understood, that you were at the time, and of course always
                            have been, better acquainted with the history of the conventions for adopting the federal Constitution, than any other
                            person. All historical details, which carry the mind back to the movements of that period, are now extremely interesting
                            to the public, and in my remarks on the conventions of the above states, I should be glad to throw in as many facts of
                            this nature as possible. In several of your letters to Gen. Washington, written from NewYork, are curious particulars
                            about the convention in Massachusetts. It is probable others may be found in letters to you of that date, not only
                            relating to Massachusetts, but likewise to NewYork. Possibly you may have letters from Mr Hamilton, or Mr Jay, that will
                            illustrate the proceedings of the latter convention. Facts brought out in this manner have a freshness, that attracts
                            public attention more strongly, than when derived from printed sources. If you have leisure to look into your papers with
                            this view, it may be a means of rendering some service to the publisher of the volume in question, which I fear is not
                            very saleable, and therefore deserves the warmer support and patronage from those, who can estimate its importance.
                        Among Gen. Washington’s papers I have found about seventy of your letters.
                        In the number of the North American Review just from the press, there is a long and able article on Indian
                            affairs during the last war, with which I think you will be pleased. It was written by Gov. Cass of Michigan.
                        I expect to set out for Monticello in three or four days, to consult Mr Jefferson’s papers for a particular
                            purpose, which will not take me more than a week, and on my return I shall hope to have the pleasure of paying my respects
                            to you at your residence I have the honor to be, Sir, with unfeigned respect, your most obt. and most humble servt
                        
                            
                                Jared Sparks
                            
                        
                    